[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               OCT 24, 2007
                               No. 07-12578                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 01-00454-CR-TWT-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RICTTO JERMAINE WHITE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (October 24, 2007)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     This appeal challenges the reasonableness of the sentence appellant received
– twelve months’ incarceration – following the revocation of his supervised

release, 18 U.S.C. § 3583, for violating four conditions of the release, to-wit: that

he submit written monthly report to the district court’s probation office, follow his

probation officer’s instructions, work regularly at a lawful occupation and provide

proof of his employment, and notify his probation officer within 72 hours of a

change of residence. After the court imposed the 12-months’ sentence, appellant

filed a notice of appeal. He also moved the district court to modify the sentence1

by adding one day in order to make him eligible for the Bureau of Prisons’ good

time credit. The court granted the motion and entered an amended judgment

sentencing appellant to prison for 12 months and one day.

       In his brief to this court, appellant concedes that the court adhered to the

Sentencing Guidelines, but argues that its sentence did not comply with the

sentencing factors set forth in 18 U.S.C. § 3553(a). Finally, he asserts that the

mitigating factors he presented – his support of his mother and daughter – show

that imprisonment was unnecessary.

       We review a defendant’s total sentence for reasonableness. United States

       1
          Because the motion to modify did not allege error and did not cite any authority, we
construe it as a motion for reconsideration as provided for by the Supreme Court. See United States
v. Vicaria, 963 F.2d 1412, 1413-14 (11th Cir. 1992) (citing United States v. Dieter, 429 U.S. 6, 8-9,
97 S.Ct. 18, 19-20, 50 L.Ed.2d 8 (1976); United States v. Healy, 376 U.S. 75, 84 S.Ct. 553, 11
L.Ed.2d 527 (1964)). As such, this motion tolled the running of the time to appeal, and appellant’s
notice of appeal was not effective until the district court ruled on the motion. Accordingly, we have
appellate jurisdiction over both the original and amended judgments. Fed. R. App. P. 4(b)(3).

                                                 2
v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). In doing so, we are guided by

the factors listed in 18 U.S.C. § 3553(a). United States v. Winingear, 422 F.3d

1241, 1246 (11th Cir. 2005). Such review is deferential, requiring us to “evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

Sweeting, 437 F.3d at 1107. Specifically, the court must consider, among other

things: (1 )“the nature and circumstances of the offense and the history and

characteristics of the defendant”; (2) “the need for the sentence . . . to afford

adequate deterrence[,] protect the public from further crimes[,] and . . . provide the

defendant with [education or training and medical care or treatment]”; (3) the

Chapter 7 policy statements; and (4) “the need to avoid unwarranted sentence

disparities. 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

and (a)(6); see 18 U.S.C. § 3583(e).

      The district court is not required to “state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)



                                            3
factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). If the court

imposes a sentence within the Guidelines, it is not necessary to give a detailed

explanation of its reasons, as long as it “set[s] forth enough to satisfy [us] that [it]

has considered the parties’ arguments and had a reasoned basis for exercising his

own legal decisionmaking authority.” United States v. Agbai, No. 06-15691, slip

op. at 3522 (11th Cir. Aug. 31, 2007) (quoting Rita v. United States, ___ U.S. ___,

127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007)).

       At the revocation hearing in this case, appellant did not contest the charges,

and did not object to the district court’s calculation of the Chapter 7 sentence

range of 6-12 months’ imprisonment. Accordingly, the court initially sentenced

him to 12 months’ imprisonment, the top of that range. Although the court did not

specifically mention the § 3553(a) sentencing factors, it did articulate part of its

reasoning. By accurately stating and adopting the Chapter 7 sentence range, it

considered that factor. 18 U.S.C. § 3553(a)(4)-(5). Regarding the “the history and

characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), the court noted that when

it had sentenced appellant on the underlying conviction in 2002, it had imposed a

sentence 10 months below the sentence range. It addressed the “nature and

circumstances of the offense,” id., when it found that appellant’s violations

undermined any expectation that he would not continue to commit criminal



                                            4
offenses (although it expressly denied that the sentence was based on post-release

criminal conduct). The court addressed the need to deter appellant’s potential for

criminal behavior, and to protect the public, 18 U.S.C. § 3553(a)(2)(B)-(C), noting

that it hoped the long sentence would demonstrate to appellant that because of his

criminal history, any further violations would result in serious sanctions.

      Regarding the additional day that the court, at appellant’s request, added to

his sentence, the court did not comment on its reasoning. In granting the motion,

however, the court implicitly adopted appellant’s reasoning, which was essentially

based on his history and characteristics (the minor and technical nature of his

violations, the fact that they were his first violations, and the fact that he was

helping to support his mother and daughter). In imposing this additional day, the

court varied upward from the Chapter 7 guideline range, but these guidelines are

not binding, Aguillard, 217 F.3d at 1320, and a court may impose a sentence

higher than the prescribed sentence range as long as it is reasonable, which it is.

      AFFIRMED.




                                            5